Title: From George Washington to Alexander White, 17 May 1795
From: Washington, George
To: White, Alexander


          
            (Private)
            Dear Sir,
            Philadelphia 17th May 1795
          
          Your letter of the 11th instt came to hand by the Post of yesterday.
          With pleasure I received your acceptance of the office of Commissioner of the federal city. The commission will be forwarded to you from the Department of State, and the sooner you can enter upon the duties of the trust, the more convenient and agreeable it will be.
          With the candor, which I am sure will be agreeable to you, I shall intimate (for reasons which I shall not at this time enumerate, but which will appear evident after you have been there a while) that a residence in the city, if a house is to be had, will be more promotive of its welfare than your abode in George Town. I shall add, that the motives which induced a fixed salary (which the first commissioners did not receive) were, that they should reside on the spot; that they were not only to plan and regulate the affairs of the city—but to look to the execution of them also; To accomplish which, with the greatest ease to themselves, and best advantage to the public, I presumed that after measures were decided on by the Board they would have been so arranged as that each member would have attended to the execution of a particular part; or if found more convenient, that in rotation, each would have superintended the whole. I could not

perceive however, when I was in the city last (the only time since the change in the Board) that any such arrangement had been adopted. In short, the only difference I could perceive between the proceedings of the old, & the new commissionrs result⟨ed⟩ from the following comparison. The old met not oftener than once a month, except on particular occasions; the new meet once or twice a week. In the interval, the old resided at their houses in the country; the new reside at their houses in George Town. The old had too much of the business done by daily wages, and were obliged ⟨to⟩ trust to overseers, & superintendants to look to the execution; the new have gone more into the execution of it by contracts, & piece work, but rely equally, I fear, on others to see to the performance. These changes (tho’ for the better) by no means apply a radical cure to the evils that were complained of, nor will they justify the difference of compensation from six dollars pr diem for every days attendance in the city and Sixteen hundred pr annum.
          My time will not permit me to go more into detail on this subject, nor is it necessary; your own good judgment will supply all, and more than I could add. The year 1800 will be soon upon us. The necessity therefore of hurrying on the public buildings, & other works of a public nature, & executing of them with œconomy. The propriety of preventing idleness in those who have day, or monthly wages, and imposition by others, who work by measure—by the piece—or by contract—and seeing that all contracts are fulfilled with good faith, are too obvious to be dwelt on. and are not less important than to form plans, and establish rules for conducting, & bringing to a speedy & happy conclusion this great, and arduous business. With esteem & regard I am Dear Sir Your obedt Servant
          
            Go: Washington
          
        